439 S.E.2d 185 (1994)
Louzalia RADICA, Employee, Plaintiff,
v.
CAROLINA MILLS, Employer, and
Liberty Mutual Insurance Company, Carrier, Defendants.
No. 9210IC1239.
Court of Appeals of North Carolina.
February 1, 1994.
*189 Malcolm B. McSpadden, Gastonia, for plaintiff-appellant.
Alala Mullen Holland & Cooper, P.A. by H. Randolph Sumner, Gastonia, for defendant-appellees.
EAGLES, Judge.

I.
Plaintiff argues that the Industrial Commission "erred by failing to apply the presumption that the plaintiff's temporary total disability continues until she returns to work at the same wage earned prior to the injury." We agree.
In Simon v. Triangle Materials, Inc., 106 N.C.App. 39, 41, 415 S.E.2d 105, 106, disc. review denied, 332 N.C. 347, 421 S.E.2d 154 (1992), this Court stated:
Appellate review of an order and award of the Industrial Commission is limited to a determination of whether the findings of the Commission are supported by the evidence and whether the findings in turn support the legal conclusions of the Commission. Cody v. Snider Lumber, Co., 328 N.C. 67, 399 S.E.2d 104 (1991) (citations omitted). This is so even though there is evidence which would support a finding to the contrary. Crawford v. Warehouse Co., 263 N.C. 826, 140 S.E.2d 548 (1965). However, if the findings are predicated on an erroneous view of the law or a misapplication of the law, they are not conclusive on appeal. See e.g., Bailey v. Dept. of Mental Health, 272 N.C. 680, 159 S.E.2d 28 (1968) (remand required to consider evidence in its true legal light). Furthermore, findings of fact which are essentially conclusions of law will be treated as such upon review. Cody, 328 N.C. 67, 399 S.E.2d 104.
Furthermore, it is well established that the Workers' Compensation Act "`should be liberally construed to the end that the benefits thereof should not be denied upon technical, narrow and strict interpretation.'" Hall v. Chevrolet Co., 263 N.C. 569, 576, 139 S.E.2d 857, 862 (1965) (citations omitted).
Here, plaintiff seeks additional disability benefits for the period after which she was released by defendant-employer's physician to return to work. Regarding an employee's claim to disability benefits, this Court has stated:
The [Workers' Compensation] Act compensates a worker for work related injuries which prevent him from earning the equivalent amount of wages he was making before his injury. See Little v. Food Service, 295 N.C. 527, 246 S.E.2d 743 (1978). Our courts have ruled that in order to receive compensation for disability, the mere fact of an injury is not sufficient but rather the injury must have caused some impairment in the worker's earning capacity. Ashley v. Rent-A-Car Co., 271 N.C. 76, 155 S.E.2d 755 (1967).
G.S. § 97-2(9) defines disability as an "incapacity because of injury to earn the wages which the employee was receiving at the time of injury in the same or any other employment." Accordingly, in Hilliard v. Apex Cabinet Co., 305 N.C. 593, 595, 290 S.E.2d 682, 683 (1982), our Supreme Court ruled that in order to find a worker disabled under the Act the Commission must find:

*190 (1) that plaintiff was incapable after his injury of earning the same wages he had earned before his injury in the same employment,
(2) that plaintiff was incapable after his injury of earning the same wages he had earned before his injury in any other employment, and
(3) that this individual's incapacity to earn was caused by plaintiff's injury.
Initially, the claimant must prove the extent and degree of his disability. Armstrong [v. Cone Mills Corp., 71 N.C.App. 782] at 784, 323 S.E.2d [48] at 49 [ (1984) ]. On the other hand, once the disability is proven, there is a presumption that it continues until "the employee returns to work at wages equal to those he was receiving at the time his injury occurred." Watkins v. Motor Lines, 279 N.C. 132, 137, 181 S.E.2d 588, 592 (1971).
Watson v. Winston-Salem Transit Authority, 92 N.C.App. 473, 475-76, 374 S.E.2d 483, 485 (1988). In this record, there is no evidence to support a finding that plaintiff retained any earning capacity as of 21 September 1988, the date on which she was released to return to work by Dr. Dickerson and on which her temporary total disability benefits were terminated. Here, plaintiff has carried her initial burden, id., of showing that she was disabled. The record discloses that defendant admitted liability under the Workers' Compensation Act through approved settlements (I.C.Form 21 and I.C.Form 26). Plaintiff began to receive temporary total disability payments on 8 May 1988 and the parties have stipulated that these payments continued until her release to return to work was authorized by defendant-employer's physician on 21 September 1988. An employee's release to return to work is not the equivalent of a finding that the employee is able to earn the same wage earned prior to the injury, nor does it automatically deprive an employee of the benefit of the Watkins v. Motor Lines presumption. Cf. Watson, 92 N.C.App. at 476, 374 S.E.2d at 485 (finding of maximum medical improvement is not the same as a finding that the employee is able to earn the same wage earned prior to the injury). After plaintiff meets her initial burden, the burden shifts to defendants who must show that plaintiff is employable. Id.; Lackey v. R.L. Stowe Mills, 106 N.C.App. 658, 662, 418 S.E.2d 517, 519-20, disc. review denied, 332 N.C. 345, 421 S.E.2d 150 (1992). The Deputy Commissioner's findings and conclusions are devoid of any indication that defendant met its burden of showing that on 21 September 1988 plaintiff was capable of earning the same wage that she had earned prior to the injury. Accordingly, we conclude that defendants have failed to overcome the Watkins v. Motor Lines presumption.

II.
Plaintiff contends that the Industrial Commission erred "by denying workers' compensation benefits for continuing disability to the plaintiff on the basis that she had failed to show that her work-related injury to her back caused her inability to work after September 21, 1988." We agree.
We note that the parties here have executed I.C.Forms 21 and 26, which were subsequently approved by the Industrial Commission. Furthermore, the sole issue before the Deputy Commissioner in this proceeding was a determination of whether plaintiff was entitled to further benefits. In Lucas v. Thomas Built Buses, 88 N.C.App. 587, 591, 364 S.E.2d 147, 150 (1988), this Court stated:
The record contains two agreements, IC Forms 21 and 26, in which defendants agree to pay compensation for plaintiff's back injury. The record also reveals that the only issue before the Commission was whether plaintiff's compensation should continue, not whether his alleged disability was the result of [the employee's] accident. G.S. 97-17 provides that, "no party to any agreement for compensation approved by the Industrial Commission shall thereafter be heard to deny the truth of matters [therein] set forth, unless it shall be made to appear ... that there ha[s] been error due to fraud, misrepresentation, undue influence or [mutual] mistake." This is a case of admitted liability and the Commission's conclusion that there was no evidence to show causation is not a basis for denying plaintiff's award.
*191 Accordingly, we conclude that the Deputy Commissioner erred in concluding that "[p]laintiff has the burden of establishing by expert medical testimony the causal connection between her injury of 18 April 1988 and... any periods of disability she may have suffered after 21 September 1988. Click v. Pilot Freight Carriers, 300 N.C. 164[, 265 S.E.2d 389] (1980)." We note that in Click the employer did not admit liability as the employee there provided conflicting accounts as to the origin of his injury. Id. Furthermore, upon a careful examination of Click we find that the precise holding of that case would be inapplicable to the facts presented here even in the absence of defendant-employer's admission of liability. In Click, our Supreme Court expressly set forth the specific admonition concerning the requirement of a plaintiff's presentation of expert opinion evidence regarding causation:
We do not rule out the possibility that a disc injury case may arise in the future wherein the facts are so simple, uncontradictory, and obvious as to permit a finding of a causal relationship between an accident and the injury absent expert opinion evidence. For instance, in Tickle v. Insulating Co., 8 N.C. App. 5, 173 S.E.2d 491 (1970), the Court of Appeals upheld a workmen's compensation award for temporary total disability resulting from a nonspecific lower back injury (not a disc injury), despite the lack of expert medical evidence linking the back condition with the work place accident. The court held evidence that the onset pain of which plaintiff complained was simultaneous with the accident, along with other evidence in the case, was sufficient to allow the trier of fact to draw a reasonable inference that the injury was the proximate result of the accident. The Supreme Court of Oregon has noted that the "distinguishing features" of most compensation cases holding medical testimony unnecessary to make a prima facie case of causation include:
"[A]n uncomplicated situation, the immediate appearance of symptoms, the prompt reporting of the occurrence by the workman to his superior and consultation with a physician, and the fact that the plaintiff was theretofore in good health and free from any disability of the kind involved. A further relevant factor is the absence of expert testimony that the alleged precipitating event could not have been the cause of the injury...." Uris v. State Compensation Department, 247 Or. 420, 426, 427 P.2d 753, 756 (1967). (Citations omitted.)
Click, 300 N.C. at 168-69, 265 S.E.2d at 391-92. Our Supreme Court proceeded to state that the facts in Click did not present this type of situation because other evidence in the case suggested that the employee's injury was caused by an occurrence unrelated to work and at the employee's home. Accordingly, our Supreme Court held that medical testimony was needed to provide a proper foundation for the Industrial Commission's finding on the question of the injury's origin. Id. at 169, 265 S.E.2d at 392. These facts are readily distinguishable from the simple and uncontroverted facts regarding the origin of the injury presented here. In its appellate brief, defendant concedes that "[t]he parties do not dispute that the appellant was injured at work while pulling a spinning bobbin from a spindle on April 18, 1988." (Emphasis added.) The record is devoid of any evidence that plaintiff's injury was caused by any event other than pulling the spinning bobbin from a spindle at work. More particularly, defendant has failed to produce "`expert testimony that the alleged precipitating event could not have been the cause of the injury....'" Click, 300 N.C. at 169, 265 S.E.2d at 392 (quoting Uris, 247 Or. at 426, 427 P.2d at 756). We find the facts presented here to be an archetype of the "`uncomplicated situation'" described in Click. Id.
Accordingly, we vacate the opinion and award of the Industrial Commission and remand for further proceedings to determine the type and amount of disability benefits to which plaintiff is entitled.

III.
Plaintiff argues that the Industrial Commission "erred by denying workers' compensation benefits for medical treatment to the plaintiff on the basis that the problems for which she sought treatment were not *192 related to her work-related injury or did not give relief, tend to effect a cure, or lessen the period of the plaintiff's disability." Defendant contends that Dr. Dickerson was the only physician that was authorized by defendant, that plaintiff was expressly told that she would not be paid for treatment provided by her own doctors, and that the treatment provided by plaintiff's four doctors (Dr. Kelly, Dr. Shaw, Dr. Phillips, and Dr. Siva) did not relate to the injury for which she seeks compensation. This Court has stated:
A reading of G.S. § 97-25, regarding medical treatment of employees, fails to indicate any limitation on the number of physicians an employee may choose. The only requirements are that the physician be approved by the Commission, and treatment must facilitate recovery and rehabilitation. Schofield v. Tea Co., 299 N.C. 582, 264 S.E.2d 56 (1980). The determinations for the Commission to make are whether there was Commission approval of plaintiff's choice of [doctors] and whether treatment was to effect a cure or rehabilitation.
Lucas, 88 N.C.App. at 590, 364 S.E.2d at 150. We further note that this Court has recently held that "relief from pain constitutes `relief as that term is used in N.C.Gen.Stat. § 97-25." Simon, 106 N.C.App. at 43, 415 S.E.2d at 107. Given our holding that plaintiff was entitled to the Watkins v. Motor Lines presumption and that plaintiff was entitled to benefits for her disability, we remand to the Industrial Commission for a determination of plaintiff's entitlement to medical expenses pursuant to G.S. 97-25 for the services provided by Dr. Kelly, Dr. Shaw, Dr. Phillips, and Dr. Siva.

IV.
For the foregoing reasons, we vacate in its entirety the opinion and award of the Industrial Commission and remand for an opinion and award not inconsistent with this opinion.
Vacated and remanded.
COZORT and ORR, JJ., concur.